DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-25 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
As Claim 1, line 7, "the timestamp in the packet" in line 7 does not refer to any previous element because it is unclear if it referred to a future timestamp of line 3.  
As Claim 2, line 6, “the future timestamp” is vague and indefinite because it is unclear if it referred to – a future timestamp” of lines 4-5 of claim 2 or line 4 of line 1 of claim 1.
As claim 3, line 5, “the timestamp” is vague and indefinite because it is unclear if it referred to – “a future timestamp” of lines 4-5 of claim 1 or line 7 of line 1 of claim 1.
As claim 5, line 3, “the timestamp” is vague and indefinite because it is unclear if it referred to – “a future timestamp” of lines 4-5 of claim 1 or line 7 of line 1 of claim 1.

As claim 1, line 9, “the packet” is vague and indefinite because it is unclear if the packet is a packet without embedded a future timestamp or a modified packet with a embedded future timestamp.
As claim 14, line 10, “the packet” is vague and indefinite because it is unclear if the packet is a packet without embedded a future timestamp or a modified packet with a embedded future timestamp.
There is insufficient antecedent basis for this limitation in the claim.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-2, 5-6, 8, 14-15, 18-19 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Hurvig [US 6507592].
As claim 1, Hurvig discloses a network device, comprising: a network interface configured to transmit packets via a network link [Fig 1, Ref 35 for transmitting packets via link 35]; timestamp circuitry configured to modify a packet that is to be transmitted by the network interface circuitry by embedding a future timestamp in the packet, the future timestamp corresponding to a transmit time at which the packet is to be transmitted by the network interface circuitry, the transmit time occurring after the timestamp circuitry 
As claim 2, Hurvig discloses one or more circuitry stages configured to process the packet, the one or more circuitry stages disposed between the timestamp circuitry and the time gating circuitry; wherein the timestamp circuitry is configured to embed in the packet a future timestamp that corresponds to a transmit time that is equal to or exceeds a sum of i) a time at which the future timestamp is embedded in the packet and ii) an assumed maximum processing time of the one or more circuitry stages configured to process the packet between the timestamp circuitry and the time gating circuitry [Fig 1, Ref 60 is a stage between Ref 10 and 30 wherein Ref 10 for inserting departure time into packet before placing into Ref 60 wherein departure time includes a maximum 
As claim 5, Hurvig discloses the timestamp circuitry is configured to generate timing information, separate from the timestamp in the packet, that indicates the transmit time [Fig 1, Ref 20 for generating a transmit time which is different from a timestamp of packet]; and the time gating circuitry configured to receive the timing information [Fig 1, Ref 30 for receiving a transmit time]. 
As claim 6, Hurvig discloses one or more circuitry stages disposed between the timestamp circuitry and the time gating circuitry, the one or more circuitry stages configured to: process the packet, receive the timing information from the timestamp circuitry, and provide the timing information to the time gating circuitry [Fig 1, Ref 60 for storing the packets which includes timestamp of packet such as arrival timestamp and departure time which is provided to Ref 30 for comparing with current time; Col 4:1-40, 5:57-6:18, Col. 7:50-8-8, Col. 9:9-44, Col. 10:26-53]. 
As claim 8, Hurvig discloses the timestamp circuitry is configured to provide timing information to the time gating circuitry so that the timing information bypasses the one or more circuitry stages disposed between the timestamp circuitry and the time gating circuitry [Fig 1, Ref 20 for providing transmit time to Ref 30 by bypassing Ref 60]. 
As claim 14, the claim is rejected based on the same reasoning as presented in the rejection of claim 1.
As claim 15, the claim is rejected based on the same reasoning as presented in the rejection of claim 2.

As claim 19, the claim is rejected based on the same reasoning as presented in the rejection of claim 6. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3-4 and 16-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hurvig in view of Weis [US 2009/0239218].
As claim 3, Hurvig fails to discloses what Weis discloses the one or more circuitry stages configured to process the packet between the timestamp circuitry and the time gating circuitry comprises: authentication information generation circuitry that is configured to generate authentication information using contents of the packet, including the timestamp embedded in the packet [Fig 3 discloses a timestamp was calculated and inserted into packet then generating authentication information with timestamp and contents of packet and inserted into authentication field]. 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of claimed invention to apply a method and system for generating authentication information for inserting into the packet as disclosed by Weis into the teaching of Hurvig.  The motivation would have been to prevent data lost.

As claim 16, the claim is rejected based on the same reasoning as presented in the rejection of claim 3.
As claim 17, the claim is rejected based on the same reasoning as presented in the rejection of claim 4.
Claims 7 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hurvig in view of Dekoos [US 9929928].
As claim 7, Hurvig fails to disclose what Dekoos discloses the one or more circuitry stages disposed between the timestamp circuitry and the time gating circuitry comprises: encryption circuitry that is configured to encrypt contents of the packet, including the timestamp embedded in the packet [Fig 3, Ref 318 for encrypting the packet with timestamp which inserting in the Ref 310]. 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of claimed invention to apply a method and system for encrypting data as disclosed by Dekoos into the teaching of Hurvig.  The motivation would have been to prevent data theft.
As claim 20, the claim is rejected based on the same reasoning as presented in the rejection of claim 7. 
Claims 9 and 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hurvig in view of  Patiejunas [US 2005/0091024].
As claim 9, Hurvig discloses the timestamp circuitry is configured to append the timing information to the packet [Col. 5:57-6:18].  However, Hurvig fails to disclose what Patiejunas discloses the time gating circuitry is configured to remove the timing information appended to the packet prior to releasing the packet to the network interface [Par. 0068 discloses time information is deleted from packet before sending out to network]. 
 Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of claimed invention to apply a method and system for removing the time information from a packet before sending it to network as disclosed by Patiejunas into the teaching of Hurvig.  The motivation would have been to improve throughput of network link.
As claim 21, the claim is rejected based on the same reasoning as presented in the rejection of claim 9. 
Claims 10-12 and 23-24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hurvig in view of Curran-Gray [US 2006/0256720].
As claim 10, Hurvig fails to disclose what Curran-Gray discloses the timestamp circuitry includes an adder circuit configured to generate the timestamp at least by adding a time offset to a time indicated by the clock circuit [Fig 6, Ref Packet timestamp includes adder for adding the delay with current time]. 
 	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of claimed invention to apply a method and system for adding two values such as delay and current time as disclosed by Curran-Gray into the teaching of Hurvig.  The motivation would have been to improve throughput of network link.

has reached the transmit time [Fig 6, Packet delay includes Ref 611 for generating a signal to allow Ref 604 to receiving the packet for transmitting to the network when timestamp and current time is equal]. 
As claim 12, Curran-Gray discloses  the time gating circuitry further includes a gate circuit that is configured to i) receive the control signal, and ii) selectively release the packet to the network interface based on the control signal [Fig 6, Packet delay includes Ref 611 for generating a signal to allow Ref 604 to receiving the packet for transmitting to the network when timestamp and current time is equal]. 
As claim 22, the claim is rejected based on the same reasoning as presented in the rejection of claim 10. 
As claim 23, the claim is rejected based on the same reasoning as presented in the rejection of claim 11. 
As claim 24, the claim is rejected based on the same reasoning as presented in the rejection of claim 12. 
Allowable Subject Matter
Claims 13 and 25 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

time. 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Dowd [US 2007/0268938] discloses a method and system for computing a future time for transmitting a packet.
Nagal [US 5394395] discloses a method and system for computing a future time for transmitting a packet.
Srinivasan [US 7257084] discloses a method and system for computing a future time for transmitting a packet.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVEN H D NGUYEN whose telephone number is (571)272-3159.  The examiner can normally be reached on 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edan Orgad can be reached on 571-272-7884.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/STEVEN H NGUYEN/Primary Examiner, Art Unit 2414